      Case 1:21-cv-00351-GHW-DCF Document 56 Filed 05/04/21 Page 1 of 2




The Clerk of Court of the Southern District of New York is directed to docket the within
ORDER in each of the following actions:

                                 Fremgen et al v. Amazon.com, Inc. 1:21-cv-00351-GHW-DCF
                                        Sacks v. Amazon.Com, Inc. 1:21-cv-00421-GHW-DCF
                                   Weinberger v. Amazon.com, Inc. 1:21-cv-00615-GHW-DCF
                                       Bonilla v. Amazon.Com, Inc 1:21-cv-01130-GHW-DCF
                          Silverman et al v. Amazon.Com, Inc. et al 1:21-cv-01256-GHW-DCF
                               Cook et al v. Amazon.Com, Inc. et al 1:21-cv-01369-GHW-DCF
                                   Lerner v. Amazon.com, Inc. et al 1:21-cv-01561-GHW-DCF
               Bookends & Beginnings LLC v. Amazon.com, Inc. et al 1:21-cv-02584-GHW-DCF

DEBRA FREEMAN, United States Magistrate Judge:

       The above-referenced related cases having been referred to this Court for general pretrial

supervision, it is hereby ORDERED as follows:

       1.      This Court will hold an initial pretrial conference in these cases, collectively, on

July 13, 2021 at 10:00 a.m. The conference will be held telephonically, and the parties are

directed to call the following Toll-Free Number: 877-411-9748 and use Access Code: 9612281.

       2.      In each of the above-referenced cases, the parties are directed to file, no later than

July 6, 2021, a jointly proposed discovery plan, pursuant to Rule 26(f) of the Federal Rules of

Civil Procedure. Prior to making such filings, however, the parties in the various cases are

directed to confer, so as to determine whether a single, coordinated discovery schedule for all of

the cases would be appropriate. The parties’ submissions should address all of the matters set

out in Rule 26(f)(3), and should specifically include proposed deadlines for:

               a.     service of initial disclosures under Rule 26(a)(1);

               b.     service of initial document requests and interrogatories;

               c.     any motion for joinder of other parties or amendment of the pleadings;
      Case 1:21-cv-00351-GHW-DCF Document 56 Filed 05/04/21 Page 2 of 2




              d.        completion of fact discovery; and

              e.        expert disclosures and the completion of expert discovery, if any.

Dated: New York, New York
       May 4, 2021

                                                      SO ORDERED


                                                      ______________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge
Copies to:

All counsel (via ECF)




                                                 2
